Citation Nr: 1730049	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to May 7, 2015, and in excess of 70 percent thereafter, for paranoid schizophrenia.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, and from October 1977 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this matter in May 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. For the period prior to May 7, 2015, the Veteran's psychiatric disability has been productive of occupational and social impairment with reduced reliability and productivity, but not in most areas and is not productive of total occupational and social impairment.

2. For the period after May 7, 2015, the Veteran's psychiatric disability has not been productive of total occupational and social impairment.

3. The Veteran's service-connected paranoid schizophrenia does render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. For the period prior to May 7, 2015, the criteria for an increased rating of 50 percent, but not higher, for paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9203 (2016).

2. For the period after May 7, 2015, the criteria for an increased rating of 100 percent for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9203.

3. The criteria for TDIU have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims of a rating in excess of 30 percent prior to May 7, 2015, for paranoid schizophrenia, and entitlement to TDIU due to a service-connected disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the Veteran's claim for entitlement to a rating in excess of 70 percent after May 7, 2015, for paranoid schizophrenia, VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, additional VA medical records were provided and SSA was contacted to ensure all records were included.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in April 2011, August 2014 and May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's paranoid schizophrenia has been rated as 30 percent disabling prior to May 7, 2015, and 70 percent disabling after May 7, 2015, pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which provides that a noncompensable rating is warranted for a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life. 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 4, 2014; therefore, the regulation changes regarding the release of the DSM-V do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Paranoid Schizophrenia

VA treatment records indicate that the Veteran had been treating for his psychiatric disorder since 1974.  Although the VA treatment records prior to May 7, 2015, indicate fluctuations in the severity of his disability, there is sufficient evidence that his schizophrenia was productive of occupational and social impairment with reduced reliability and productivity.

In a March 2002 VA psychiatry note, the Veteran reported that he had problems with coworkers and supervisors.  The Veteran believed that they were jealous and "out to fire him."  The Veteran responded to this by threatening them.  The Veteran's GAF score was 60.

In a September 2002 VA psychiatry note, the Veteran reported how he had left his wife and newly purchased home to return to Hawaii to take care of a car.  The Veteran stated that he planned to stay temporarily with his mother, but became annoyed and left because he feared he may hurt her.  The Veteran described paranoid beliefs and possible auditory hallucinations.  The psychiatrist noted that the Veteran was heavily using "ice" during these times.  The Veteran denied suicidal ideation but reported self-destructive behavior such as using drugs.  The Veteran appeared unkempt but seemed to usually take reasonable care of himself.  The psychiatrist noted that the Veteran was generally cooperative with displaced social skills.  The Veteran's speech was loud, rapid and pressured at times.  His mood was depressed and affect was labile with inappropriate laughter.  The Veteran's thought processes were tangential and circumstantial with limited insight and poor judgment.  The psychiatrist ruled out a drug induced psychosis.

In an April 2011 VA psychiatry note, the Veteran complained of hearing voices, irritability and a short temper.  The Veteran says his problems started in 1974 when he was in the Navy and under stress, and that he snapped.  At this time, the Veteran was hospitalized for 30 days and was honorably discharged from the military.  The Veteran stated that he was hospitalized six more times since his discharge from the military, and that he had not heard any voices since 2002.  In a July 2011 VA psychiatry note, the Veteran reported insomnia.  The Veteran also stated that he felt scared, paranoid and irritable when he was around people.  The psychiatrist noted that the Veteran's mood/affect was normal, that any delusions/hallucinations were absent and that any suicidal or homicidal ideation was absent.    

In April 2011, the Veteran was afforded a VA examination for his claim.  The Veteran stated that he felt paranoid and sometimes heard voices.  The Veteran believed at times that the television and radio were talking to him and that he was the only person in the world.  It was noted that this happened especially when he was under stress, and that when the Veteran became violent he had to be put in a strait jacket.  The Veteran reported hearing voices once a month which accelerated to all day every day when he was under stress.  It was noted that the Veteran was unemployed since 2009, which he said it was due to his mental disorder.  The Veteran was fearful of outbursts and becoming violent.  The psychiatrist noted that the Veteran had an explosive personality with very poor social relationships.  The psychiatrist also noted that he used drugs and alcohol but was now involved with his church.  The Veteran had impairment of thought process and believed that people would hurt him about once a month which caused him to stay in the house.  The Veteran had delusions frequently.  There was neither inappropriate behavior nor suicidal or homicidal ideation.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  Orientation to person, place and time was normal.  Short term memory was poor.  The Veteran had obsessive behavior that interfered with routine activities which caused him to be regimented and inflexible with others.  No panic attacks were reported.  The Veteran had depression, anxiety and anger control problems and sleep impairment.  The examiner also noted that the Veteran was married four times, had a domestic violence background and was alienated from his children.  The psychiatrist diagnosed the Veteran with paranoid schizophrenia and stated that the mental disorder symptoms required continuous medication and they were severe enough to interfere with occupational and social functioning.  The Veteran's GAF was at 50.

In an August 2011 VA psychiatry note, the Veteran reported that he had bad side effects from his medication and continued to complain of feeling paranoid and seeing things that were not there, such as shadows.  The Veteran said he felt afraid to go out and denied drinking alcohol or using illicit drugs.

In a September 2012 VA psychiatry note, the Veteran reported he had difficulty staying asleep.  The psychiatrist noted that the Veteran's appetite was good, his mood/affect was normal, and that his delusions/hallucinations and suicidal and homicidal behavior were absent.  The Veteran was alert and oriented with good concentration.  The Veteran's GAF score was 73.

In January 2013, the Veteran saw a private psychiatrist for his paranoid schizophrenia.  The psychiatrist noted that the Veteran's highest GAF in the past year was 36 and lowest GAF was 30.  The Veteran had persistent irrational fears, persistent delusions or hallucinations, and difficulty adapting to stressful circumstances.  The Veteran had some panic attacks.  The Veteran's ability to remember locations and work-like procedures, ability to maintain attention and concentration for extended periods, ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance, ability to sustain ordinary routine without supervision, ability to work in coordination with or proximity to others without being distracted by them, ability to set realistic goals or make plans independently, ability to accept instructions and respond appropriately to criticism from supervisors, ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes, ability to maintain socially appropriate behavior and to adhere with basic standards of neatness and cleanliness,  and ability to travel to unfamiliar places or use public transportation were all markedly limited.  The Veteran's ability to interact appropriately with the general public was moderately limited.  The psychiatrist opined that the Veteran was not capable of performing gainful employment.  

In a March 2013 VA psychiatry note, the Veteran reported that he was feeling down, depressed and hopeless for several days.  The Veteran complained of sleeping only four hours per night.

In August 2014, the Veteran was afforded another VA examination for his claim.  The Veteran's GAF score was 50.  The Veteran said he saw shadows but no longer heard voices and that he could be homicidal if someone crossed him the wrong way.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran suffered from anxiety, suspiciousness, panic attacks that occurred weekly or less often, impairment of short and long term memory, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, persistent delusions or hallucinations and persistent danger of hurting self or others.  The examiner also noted that the Veteran has not worked for the last ten years.  The Veteran reported that he had difficulties with human relationships and if provoked could be violent.  

In an October 2014 VA psychiatry note, the Veteran reported feeling better and endorsed good mood and sleep.  The Veteran said medication helped.  The Veteran denied suicidal and homicidal ideation as well as auditory and visual hallucinations.  The Veteran was cooperative, had good eye contact with no abnormal movements, and his thoughts were organized without flight of ideas, loose associations, circumstantiality, or blocking.  The Veteran's insight and judgment were good and he had no suspicions.  

In January 2015, the Veteran's former employee, K.D., submitted a statement regarding the Veteran's claim.  K.D. stated that the Veteran demonstrated an inability to control his temper on numerous occasions, exhibited anger management issues and was given verbal and written reprimands on numerous occasions.  K.D. also stated that the Veteran was suspended once and required to go to anger management classes and counseling.  The Veteran's lack of control negatively affected his performance and performance reviews and affected his relationship with other employees at the job.

In January 2015, the Veteran's wife, L.W., also submitted a statement regarding the Veteran's claim.  The Board notes that the Veteran's wife is a registered nurse.  L.W. said that due to the Veteran's "several disturbing at times behaviors," that they have separated but since reconciled.  L.W. stated that the Veteran was paranoid in large crowds, where he would become physically ill and they had to leave events.  The Veteran also had terrible road rage.  L.W. provided an example where once someone cut off the Veteran and the Veteran followed the driver to "settle things."  In the grocery store, the Veteran always pushed the cart as though he was vulnerable to people coming towards him.  The Veteran also had severe obsessive compulsive disorder, where all light switches had to be in the correct position.  In addition, L.W. stated how the Veteran did not believe or trust her and that if she ever questioned him, he became outraged and yelled.  The Veteran often believed people were against him and he had few friends.  They also rarely had people over at the house.  Finally, L.W. stated that it was difficult for the Veteran to sleep and that his solution for dealing with people that gave him a hard time was to beat them up and ask questions later.

In April 2015, the Veteran again saw a private psychiatrist for his paranoid schizophrenia.  The psychiatrist noted that the Veteran's current GAF was 40, the lowest GAF in the past year was 35 and the highest GAF in the past year was 40.  The psychiatrist found that the Veteran had deficiencies in family relations, persistent irrational fears, deficiencies in mood, difficulty in adapting to stressful circumstances, depression affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships and deficiencies in judgment.  The Veteran's ability to remember locations and work-like procedures, ability to maintain attention and concentration for extended periods, ability to perform activities within a schedule, maintain regular attendance and be punctual within customary tolerance, ability to sustain ordinary routine without supervision, ability to work in coordination with or proximity to others without being distracted by them, ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, ability to interact appropriately with the general public, ability to accept instructions and respond appropriately to criticism from supervisors, ability to get along with coworkers or peers without distracting them or exhibiting behavior extremes, and ability to respond appropriately to changes in the work setting were all markedly limited.  The Veteran's ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness and ability to set realistic goals or make plans independently were moderately limited.  The Veteran's ability to be aware of normal hazards and take appropriate precautions and the ability to travel to unfamiliar places or use public transportation were mildly limited.

In May 2015, the Veteran was afforded another VA examination for his paranoid schizophrenia.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity; however, the examiner stated that this judgment was not the examiner's expertise, and that the opinion being given was speculative and impressionistic to an almost unacceptable degree.  The examiner also noted that the Veteran made no attempt to work since August 2014 and that his time outside his home was generally less than one hour per day.  The Veteran stated he got four hours of sleep per night and that he napped for at least an hour during the day.  The Veteran reported a vague belief of seemingly delusional intensity that people were out to harm him, and that he gripped the shopping cart at the grocery store tightly to keep people away.  The Veteran said that the only person he trusted was his wife and that he was a "light and lock checker."  The examiner noted that there was evidence of significant ambivalence and a peculiar willingness to tolerate unexplained or disconnected thinking.  The examiner also noted that the Veteran had significant dependence on his wife and was estranged from his children.  The Veteran denied auditory hallucinations since 2003 but then stated that he thought the radio was talking to him and that he had a special connection to people on the television.  The examiner listed the following symptoms that applied to his rating: depressed mood, suspiciousness, chronic sleep impairment, flattened affect; impaired abstract thinking; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  The Veteran's greatest practical fear was his easily aroused and indifferently controlled anger, though he denied physically acting out.  The Veteran preferred to isolate, but did marginally maintain a social role in the community.  The examiner stated that getting work would be a problem due to the Veteran's marginal self-care and emotional indifference.  The Veteran was not as vegetatively regressed as his initial presentation suggested and so the Veteran was considered suitable as an outpatient.  The Veteran did not acknowledge suicidal ideation of sufficient severity to warrant evaluation.  The examiner opined that the Veteran met the DSM-V criteria for schizophrenia.  The examiner stated that much of the Veteran's argument for a greater rating was free healthcare and more approximating his former earnings.  

In December 2015, the Veteran saw a private psychiatrist for his paranoid schizophrenia.  The Veteran was well-groomed and cooperative.  The Veteran's affect was mildly flat and mood mildly depressed but speech was normal.  The Veteran complained of only sleeping four hours per night.  The Veteran had problems making decisions and a loss of interest in pleasurable activities.  There were no feelings of hopelessness or sadness or short and long term memory problems.  The Veteran had concentration problems and anger issues and was irritable, restless and fidgety.  The psychiatrist noted that the Veteran had anxiety and panic attacks and had been on social security disability for three years.  The Veteran stated that he could not work because he became argumentative with coworkers.  The Veteran said he saw shadows but hardly any more now.  The psychiatrist, referenced to a study working with a veteran's group which showed that individuals with early onset of schizophrenia compared with those with onset at age 40 or older had more severe levels of psychopathology, were on higher doses of antipsychotic medications, had worse cognitive functioning in several domains and had poorer everyday functioning and health-related quality of life even after adjusting for duration of illness, age, gender and severity of negative symptoms.

Based on this study, the physician opined that the Veteran's symptoms were so severe that he had total occupational and social impairment.  The Veteran had some current stability due to his medication and because he was not under any stress; however, under stress he could become disoriented due to a gross impairment of thought processes and paranoia.  The physician noted that the Veteran had a history of poor marital adjustment, inability to function in a parental role and a history of serious anger outbursts and poor impulse control and that these symptoms had been chronic.  The physician stated that the Veteran's service-connected mental condition had greatly impacted his life and functioning since his early adulthood including since the time he applied for disability on January 12, 2011.  The Veteran's GAF score was 45-50.  The physician's prognosis was extremely poor and said that the Veteran had deficiencies in family relations, persistent irrational fears, persistent delusions or hallucinations, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, deficiencies in work or school, depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, unprovoked hostility and irritability, inability to establish and maintain effective relationships, and deficiencies in judgment.

In March 2016, the Veteran testified at a Board hearing regarding his claim.  The Veteran stated that he suffered from paranoia and had obsessive compulsive disorder.  The Veteran said that he had his wife go with him to the grocery store because if she was not there then he had to push the cart because he felt like people were attacking him all around.  The Veteran felt depressed where sometimes he did not want to get out of bed and did not like to go to any friend's house for dinner anymore.  The Veteran said that everything seemed "shallow" to him.  The Veteran also said that he had anger problems and had homicidal ideation every time he argued with someone.  Thus, to avoid any physical or verbal altercations, he stayed home and only went out with his wife.  The Veteran stated that he woke up two to three times per night every night and that he had visual hallucinations.  The Veteran had terrible problems with concentration and memory, and said that he did not have any friends outside of his wife and his in-laws.  The Veteran said that he felt his mental health made him unemployable.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher rating for his service-connected paranoid schizophrenia, for the period prior to May 7, 2015.  38 C.F.R. § 4.7.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 50 percent rating throughout the period on appeal.  38 C.F.R. § 4.130.  See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Specifically, with respect to occupational functioning, the April 2011 VA examiner noted that the Veteran had not worked since 2009.  The Veteran reported that he had some temper outbursts at work.  The examiner noted that the Veteran's mental disorder symptoms required continuous medication and that they were severe enough to interfere with occupational and social functioning.  In addition, in January 2013, the Veteran's private psychiatrist noted that the Veteran's overall ability to work with others, maintain regular attendance and perform activities within a schedule were markedly limited.  In August 2014, a VA examiner stated that the Veteran had difficulty to adapting to stressful circumstances including work or a work like setting.  In January 2015, the Veteran's former employer, K.D., stated that the Veteran demonstrated an inability to control his temper on numerous occasions and was suspended and required to go to anger management.  Finally, again in April 2015, the Veteran's private psychiatrist found that the Veteran's overall ability to work with others, maintain regular attendance and perform activities within a schedule were markedly limited

Regarding social impairment, in an April 2011 VA psychiatry note, the Veteran reported that he felt scared, paranoid and irritable when he was around other people.  In addition, in an April 2011 VA examination, the examiner reported the Veteran as having an explosive personality with very poor social relationships.  During the August 2014 VA examination, the Veteran reported that he had a low frustration tolerance and that he had difficulties with human relationships and that if provoked he could be violent.  Further, in a January 2015 statement from the Veteran's wife, L.W., she stated that the Veteran was paranoid in large crowds and was prone to verbal outbursts at home.   

Nevertheless, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher during the appeal period prior to May 7, 2015.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's psychiatric disability has not been shown to be productive of occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating for the period prior to May 7, 2015. 

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Throughout the appeal, the evidence does not show that the Veteran has occupational and social impairment with deficiencies in most areas.  

Finally, the Board acknowledges that GAF scores ranged from 35 to 73 during the period prior to May 7, 2015.  Specifically, the VA examiners assigned GAF scores of 50 in April 2011, and 50 in August 2014.  The Veteran's VA physicians assigned GAF scores of 60 in March 2002 and 73 in September 2012.  The Veteran's private psychiatrists assigned GAF scores of 30-36 in January 2013 and 40 in April 2015.  A score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See DSM-IV. 

These GAF scores are but one factor for consideration in assigning a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the lowest GAF scores.  As such, while considering the GAF scores of record as part of the social and occupational functioning picture, the Board finds that the Veteran's psychiatric disability more generally reflects serious impairment in functioning.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating for the entire period on appeal prior to May 7, 2015.  Overall, the Veteran has not demonstrated a level of impairment consistent with occupational and social functioning with deficiencies in most areas referenced by the 70 percent evaluation criteria prior to May 7, 2015.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9203.

After May 7, 2015, however, the Veteran's paranoid schizophrenia symptoms did not approach the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is not demonstrated in this case. Although it appeared to his psychiatrists that he may have wanted to hurt himself and others, he was never involuntarily admitted to the hospital as a result of these appearances.  Further, there is no indication in the record from after May 7, 2015, that the Veteran ever had intermittent inability to perform activities of daily living.  Thus, the evidence weighs against a finding of gross impairment in thought processes or communication.  Although the Veteran had difficulty with work and social relationships, the evidence after May 7, 2015, did not reflect total occupational and social impairment.  Therefore, a 100 percent rating is not warranted after May 7, 2015.

Extraschedular Rating

The Board has also considered whether the Veteran's paranoid schizophrenia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1)(2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As occupational and social impairments are contemplated by the applicable rating criteria and, indeed, were symptoms considered in awarding the ratings currently assigned, the Board finds that the rating criteria are adequate to evaluate the Veteran's disabilities and that referral of those claims for extraschedular consideration is not warranted.  Id.  

Total Disability Based on Individual Unemployability (TDIU)

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Board has granted herein a 70 percent evaluation for the Veteran's paranoid schizophrenia from May 7, 2015.  He is, thus, eligible for consideration of a TDIU on a schedular basis from that date.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

As noted above, the Veteran's VA examiners along with his private psychiatrists have all noted that the Veteran is unable to perform gainful employment.  Further, the Veteran's employment history shows that he is not able to maintain a job because of his mental disability.  Moreover, the Veteran receives social security for his paranoid schizophrenia as well as his low back disability.  Thus, the Board finds that the Veteran's service connected schizophrenia precluded him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience 



ORDER

1. Entitlement to a rating in excess of 30 percent prior to May 7, 2015, for paranoid schizophrenia, is granted.

2. Entitlement to a rating excess of 70 percent after May 7, 2015, for paranoid schizophrenia is denied.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is granted.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


